On the Merits.
The appellant assigns for errors in the judgment, the following:
First — There is no proof, such as is required by law, to establish the-claim of $4000, paraphernal property of Mrs. R. G-. Smith, alleged to have been received by John W. Smith, tutor, and credited to Ms minor children in the account complained of.
The only proof in support of this item is the following entry in the-inventory of Mrs. Smith’s estate, made on the twenty-fifth of September, 1851:
“ John W. Smith acknowledges to have received the sum of four thousand dollars, separate paraphernal funds of his said deceased wife, Rebecca G. Graves — $4000.”
Appellant contends that “acknowledgments of the receipt of money by the husband from the wife, are not evidence against third persons, and a judgment rendered on them can have no more effect than the-acknowledgments themselves;” and he cites 7 N. S. 461; 10 An. 784,. and 11 An. 265.
This proposition is good in law, and supported by the authorities quoted. But it is applied in those and other similar cases to evidence-*255adduced contradictorily with third persons, or where the husband or wife was called on to administer proof contradictorily with them, but not in a case like this, where the proof adduced was.between the parties or their heirs, and the question is, was it sufficient to sustain the judgment rendered? As between them, slight proof is sufficient. See T N. S. 461, above cited. The acknowledgment was made at a time not suspicious, is full proof between the parties, and must be held prima facie proof as to all, until in some regular proceeding, and under proper allegations, higher proof is demanded. On appeal, the only question in such a case as this is, does the evidence authorize the judgment?. We think it does, although it may not be conclusive, if the judgment should be regularly attacked.
Second — If said indebtedness ever existed, it was not due by the said John W. Smith, as tutor of said minors, and hence the minors’ mortgage does not attach.
The record shows that John W. Smith opened the succession of his-deceased wife in 1851; caused an inventory to be made of her separate property and that of the community; that he caused the latter to be adjudicated to him, and was appointed tutor to the minors. As tutor he became possessed of all the property and rights shown by the record to have been inherited by the minors, and their mortgage attached from the date of his appointment as tutor. The price of the property adjudicated was specially secured by mortgage. This case differs from that of Woolfolk v. Woolfolk, 20 An. 513, in this, that Smith never-administered in any other capacity than as tutor, while Mrs. Woolfolk administered only as executrix.
Third — Of the item of $3975, credited as half the price of the community property adjudicated to the tutor, the sum of $2850 consists of the price of slaves, and no liability therefor exists.
The judgment of adjudication by which this action is supported, having been rendered long prior to the origin of appellant’s debt, he can not inquire into the validity thereof, and wo will not go behind it to see the cause or consideration on which it is based. We are not called on to enforce a contract for the sale of persons, but only to ascertain if there be errors to the prejudice of the appellant, a third person, in a judgment homologating a tutor’s account.
Fourth — The item of $6778 75, as interest, is not due. First— because the indebtedness had no existence; and second — -If existent, the tutor is not bound for interest on the same.
A tutor must pay five per cent, on the funds, from their receipt; and when his accounts are liquidated, five per cent, on the aggregate amount from the day the accounts are closed. C. C. 353; 5 An. 565; 14 An. 764. This rule was pursued in this ease.
Fifth — The item of $50 per annum each for expense of children is entirely inadequate; their revenues, if any ever existed, were entirely consumed by the expenses of their maintenance and education.
*256The grounds of this alleged error seem to neutralize each other. It appears to us that, if the tutor charges himself with the revenues, which in this case are interest, he should be allowed credit for the expense of the minors to the extent of said revenues. ■ He has not gone to this extent, but we have no means of saying that he should have done so, or that the sum allowed was inadequate to their support.
The sixth and seventh grounds of error consist of charges of fraud and collusion, said to be apparent from the failure to file an account at or since the time of Mrs. Smith’s death, showing the condition of the community; the omission to mention debts due by the community at the time of its dissolution, and from the whole account, which, on its face, is an attempt to give the children an unjust preference upon the tutor’s property, to the exclusion of appellant and other creditors.
As this is not a proceeding to annul a judgment, all that the appellant can demand or effect by his appeal is the correction of tlie judgment, in so far as it appears upon the face of the record to grant a mortgage prejudicial to his mortgage. We can not change the judgment as between the tutor and the minors, who are all appellants ; and we have already seen that the items of the account complained of are supported by at least prima facie evidence, and the mortgage recognized in favor of the minors is a legal sequence. The tutor could not give a conventional mortgage which would impair or affect the minor’s mortgage securing the amount of his indebtedness to them. And it may be remarked that the majority of one or two of the children made the rendering of an account proper, if not necessary.
We find no sufficient reason for changing the judgment appealed from, in behalf of the appellant, who is a third person to the proceeding in which it was rendered
Judgment affirmed.